— Lahtinen, J.
Appeal from a decision of the Workers’ Compensation Board, filed February 8, 2007, which ruled that claimant’s application for review was untimely.
The current case arises from the same aircraft accident as in Matter of Hiser v Richmor Aviation, Inc. (52 AD3d 915 [2008] [decided herewith]) and involves the identical issue. For the reasons set forth in Matter of Hiser, we reverse and remit to the Workers’ Compensation Board for consideration of the merits of claimant’s argument.
Mercure, J.E, Spain, Kane and Malone Jr., JJ., concur. Ordered that the decision is reversed, with costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.